In an action to recover damages for personal injuries, etc., based on, inter alia, negligence, breach of warranty, and strict products liability, the defendant Bimasco, Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated May 18, 1992, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as they are asserted against it, and the defendant Penflex, Inc., appeals from so much of the same order as denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the appeal of the defendant Penflex, Inc., is dismissed, without costs or disbursements; and it is further,
Ordered that the appeal of the defendant Bimasco, Inc., is dismissed, without costs or disbursements.
The appeal of the defendant Penflex, Inc., is dismissed as academic in light of a stipulation signed by all parties discontinuing the action against Penflex, Inc. The defendant Bimasco, Inc., has withdrawn its appeal. Sullivan, J. P., Balletta, Rosenblatt and Miller, JJ., concur.